The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 6/19/2017.
Claims 1-20 have been examined.

Information Disclosure Statement
No information disclosure statements (IDS) have been filed.  The applicant is reminded of their duty to disclose information material to patentability 37 C.F.R. 1.56.


Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 has two terminating periods.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy et al. (US Patent Application Publication Number 2003/0046072) hereinafter referred to as Ramaswamy.

Regarding claims 1, 9, and 17, Ramaswamy disclosed a method comprising: collecting, by a processing device, raw data regarding a user action (Ramaswamy Paragraph 0025); converting, by the processing device, the raw data to characteristic test data (CTD), wherein the CTD represents behavior characteristics of a current user (Ramaswamy Paragraphs 0025 and 0046); identifying, by the processing device, a characteristic model corresponding to the behavior characteristics represented by the CTD (Ramaswamy Paragraph 0046 wherein the model for the particular user must be determined in order to use that model for comparison); and generating, by the processing device, a predictor from a comparison of the CTD against the corresponding characteristic model, wherein the predictor comprises a score indicating a probability that the user action came from an authenticated user (Ramaswamy Paragraphs 0047-0048).

Regarding claims 2 and 10, Ramaswamy disclosed training, by the processing device, the characteristic model from the collected raw data (Ramaswamy Paragraph 0046).
Regarding claims 3, 11, and 18, Ramaswamy disclosed that the raw data is continuously collected to maintain an authentication of a user (Ramaswamy Paragraph 0046).
Regarding claims 4 and 12, Ramaswamy disclosed that the user action comprises at least one of keyboard event data, mouse event data, touch event data, gyroscope event data, accelerometer event data, camera event data, proximity sensor event data, or other sensor event data (Ramaswamy Paragraph 0042 for example).
Regarding claims 5 and 13, Ramaswamy disclosed that the user action comprises data describing an access pathway followed by the current user (Ramaswamy Paragraph 0043 last line).
Regarding claims 6, 14, and 19, Ramaswamy disclosed that the CTD comprises data relating to a current user action and a past user action (Ramaswamy Paragraph 0043 last line).19Attorney Docket No.: 29986.5 (L0002)
Regarding claims 7 and 15, Ramaswamy disclosed that the predictor comprises a composite score corresponding to a plurality of CTDs associated with raw data from an application over a time period (Ramaswamy Paragraphs 0047-0050).
Regarding claims 8, 16, and 20, Ramaswamy disclosed that the predictor comprises a composite score corresponding to a plurality of CTDs associated with user actions at a plurality of applications (Ramaswamy Paragraphs 0043 and 0047-0050).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,686,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims.
The only limitation claimed in the instant claims that is not claimed by the patent claims (either explicitly or by anticipation by a more specific claim limitation) is the score “indicating a probability that the user action came from an authenticated user”.  However, as evidenced throughout the specification of the patent, the score claimed by the patent corresponds to a probability that the CTD value came from an authorized user.  Furthermore, Ramaswamy (Paragraphs 0047-0048) taught in an analogous system for determining whether input is from an authorized user, generation of a probability describing the likelihood that the given input could have come from the correct user.  As such, the person having ordinary skill in the art before the effective filing date would have found it obvious to have generated as the score a probability that the CTD value came from an authorized user.  This would have been obvious because the person having ordinary skill in the art would have been motivated to enable comparison of the score to a threshold probability to determine if the user is authorized to use the system or not.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,754,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims.
The only limitation claimed in the instant claims that is not claimed by the patent claims (either explicitly or by anticipation by a more specific claim limitation) is the score “indicating a probability that the user action came from an authenticated user”.  However, as evidenced throughout the specification of the patent, the score claimed by the patent corresponds to a probability that the CTD value came from an authorized user.  Furthermore, Ramaswamy (Paragraphs 0047-0048) taught in an analogous system for determining whether input is from an authorized user, generation of a probability describing the likelihood that the given input could have come from the correct user.  As such, the person having ordinary skill in the art before the effective filing date would have found it obvious to have generated as the score a probability that the CTD value came from an authorized user.  This would have been obvious because the person having ordinary skill in the art would have been motivated to enable comparison of the score to a threshold probability to determine if the user is authorized to use the system or not.  

Conclusion
Claims 1-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0016534 taught determining a user behavior score based on a user behavior model and recent contextual data about the user.  The score allows identification of a level of consistency between one or more recent user events and a past user behavior pattern.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491